OdliN, Judge,
delivered tbe following opinion:
There bas been called to my attention this day a special appearance, coupled with an answer which was filed yesterday in the office of the clerk of this court by Mr. E. Elores Colon, attorney at Ponce, who is the respondent in a petition previously filed on May 17, 1923, on behalf of several creditors of the bankrupts by Mr. V. Zayas Pizarro as attorney for the latter. That petition seeks an order from this court requiring the refund of such part as this court may deem proper of the sum of $1,500, fees allowed and paid to the said E. Elores Colon on or about February 28, 1922, said allowance having been made by the former referee in bankruptcy at Ponce on a bankruptcy proceeding which began on January 17, 1922; and there is an allegation in the petition that this payment was made by the referee without consulting the creditors, without calling a meeting of the creditors, and without any hearing whatsoever.
It is further alleged in and by said petition that the petitioners themselves were not informed and had no notice of said ruling at the time, and learned about this ruling and payment less than twenty days previous to the said 17th day of May, 1923.
The objections which are raised by the said E. Elores Colon in connection with his special appearance forming a part of his said answer, are all overruled by me in accordance with previous orders already made by this court in other eases. It is therefore unnecessary to review these different points in the present order, because the said E. Elores Colon is interested in other cases pending before this court in which these same points have been submitted by him.
*188Coming, However, to the answer itself, I find that ¶ 5 contains a specific denial of ¶ 5 of the petition, and the said E. Elores Colon alleges that according to his information and belief these, petitioners, as well as their attorney Mr. Y. Zayas Pizarro, knew of this payment of $1,500 many months ago. This allegation' is in direct conflict with the statement of the petitioners that they learned of the payment less than 20 days previous to May 17 of the present year. Therefore the question of laches is one that this court cannot decide without hearing the evidence.
It is therefore ordered that the hearing of this matter be had at Ponce at such date later as this court may be able to hear the witnesses in order to avoid the expense of bringing the witnesses from Ponce to San Juan. Due notice will be given to the attorney for the petitioning creditors, and also to attorney E. Elores Colon, with respect to the time of this hearing.
Copy of this order will be sent to the said E. Elores Colon and also a copy to the said Y. Zayas Pizarro.
Done and ordered in open court at San Juan, Porto Pico, this 27th day of June, 1923.